Citation Nr: 1220440	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

The Veteran believes that he is unemployable as a result of his service-connected hearing loss.  In this regard, the Board notes that this disability is currently evaluated as 50 percent disabling and is the Veteran's only service-connected disability.  

During the current appeal, the Veteran underwent VA audiological examinations in May 2007, March 2009, and December 2010.  The March 2009 and December 2010 VA examiners indicated that the Veteran's hearing loss disability had significant effects on his occupational activities.  However, the March 2009 examiner further stated that with, appropriate amplification, the Veteran's hearing loss would not render him unemployable.  

In this regard, the Board notes that further review of the claims folder indicates that, at the May 2007 VA examination, the Veteran indicated that he was unable to wear hearing aids.  The Board acknowledges that, at that examination, the Veteran reported that he had been issued hearing aids by VA.  Subsequent outpatient treatment records, however, do not address whether or not he wears the hearing aids.  As such, it is unclear whether such appropriate amplification is possible and whether, in the absence of such amplification, the Veteran is unemployable.  As such, the VA examinations of record are inadequate to decide the claim for TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to TDIU must be remanded for new VA examination and opinion.

Additionally, the May 2007 VA examiner noted that he had reviewed a 2006 hearing aid evaluation from the Louisville VA Medical Center (VAMC).  However, the claims file does not contain this referenced 2006 hearing aid evaluation, or indeed recent audiological treatment and/or evaluation.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2011).  As such, the case must be remanded to obtain any such outstanding VA audiological and/or treatment records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, obtain and associate with the claims file records of any audiological treatment and/or evaluation that the Veteran has recently undergone.  The Board is particularly interested in a copy of the report of the above-referenced 2006 hearing aid evaluation from the Louisville VAMC as well as a copy of any audiological treatment and/or evaluation that the Veteran has undergone at the Louisville VAMC or the CBOC in New Albany, Indiana since July 2009. 

If, after making reasonable efforts, the AMC cannot locate these records, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  Then, (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected hearing loss disability on his employability.  The Veteran's claims folder should be provided to the examiner for review of pertinent documents therein, and a notation that this review has taken place should be made in the evaluation report.  The examiner should opine as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected hearing loss disability.  In answering this question, the examiner should address the Veteran's contentions that he is unable to wear hearing aids due to ear canal irritation.  A complete rationale should be provided for any opinion offered.
3.  After completing the above action and any other development indicated by response received pursuant to the above-instructed actions, readjudicate the issue of entitlement to TDIU.  If this claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until further notice.  However, the Board advises the Veteran that the conduct of the efforts as directed in this Remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim (including reporting for any scheduled VA examination) is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

